UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1460



In Re: LENARD A. FOOTLAND,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-99-1360-A)


Submitted:   May 25, 2000                   Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lenard A. Footland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard A. Footland has filed a petition for a writ of manda-

mus asking this court to recuse the district court judge assigned

to hear a motion in his civil discrimination case.   The granting of

a writ of mandamus is a drastic remedy to be used in extraordinary

circumstances.   See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

A petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act

requested by petitioner, and that there is no other adequate remedy

available.    See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).   We find Footland’s conclusory allegation of

bias on the part of the district court judge does not state suffi-

cient grounds entitling him to the extraordinary relief.   Further-

more, his allegation that the district court applied incorrect

precedent in ruling on a motion for summary judgment is a claim

properly raised on direct appeal.     See In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979) (prohibiting use of mandamus as

substitute for appeal).

     Accordingly, we deny Footland’s petition for writ of mandamus.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials beforethe court and

argument would not aid the decisional process.



                                                     PETITION DENIED


                                  2